Exhibit 10.1

 

AMENDED AND RESTATED
PATENT LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED PATENT LICENSE AGREEMENT (“Amended and Restated
Agreement”) is entered into and effective as of this 30th day of June, 2015 (the
“Restatement Date”), by and between GLAUKOS CORPORATION, a Delaware corporation,
having a place of business at 26051 Merit Circle, Suite 103, Laguna Hills,
California 92653 (“GLAUKOS”), and DOSE MEDICAL CORPORATION, a Delaware
corporation, having a place of business at 26051 Merit Circle, Suite 103, Laguna
Hills, California 92653 (“DOSE”).

 

RECITALS

 

A.                                    GLAUKOS and DOSE have entered into that
certain Patent License Agreement dated March 30, 2010, as amended by that
certain letter agreement dated July 19, 2012 (the “Original Agreement”) under
which, among other things, each party has licensed the other party certain
rights to certain patent and patent applications; and

 

B.                                    GLAUKOS and DOSE now wish to amend and
restate the Original Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Original Agreement
is hereby amended and restated to read, and the parties hereto agree, as
follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

1.1.                            “Agreement” means the Original Agreement as
amended and restated by this Amended and Restated Agreement, as hereafter
amended from time to time in accordance with its terms.

 

1.2.                            “Biosensor” means any system and/or apparatus
designed (i) to be implanted in or affixed to the human body (or any part
thereof) and (ii) to monitor and/or measure at least one state or condition of
the human body (or any part thereof) or any changes or other aspects affecting
the human body (or any part thereof).

 

1.3.                            “Confidential Information” means any information
that in any way relates to a party, including without limitation information
regarding a party’s business and operations, research and development
activities, pre-clinical and clinical data, regulatory strategies and
submissions, products, customers, employees, financial results and contractual
relationships; provided, however, that the term “Confidential Information” shall
not include information: (i) that, at the time of disclosure, is generally
available to the public; (ii) that, after disclosure hereunder, becomes
generally available to the public, except as a result of a breach of this
Agreement by the recipient of such information; (iii) that becomes available to
the recipient of such information from a third party that is not legally or
contractually prohibited by the disclosing party from disclosing such
information; or (iv) that the recipient can demonstrate was developed by or for
such recipient without the use of any of the Confidential Information of the
disclosing party hereunder.

 

1

--------------------------------------------------------------------------------


 

1.4.                            “Dose Field of Use” means (i) any and all
applications of a Biosensor and/or (ii) any and all applications for the
treatment of any disorder or disease (other than Glaucoma) primarily affecting
the posterior segment of the eye (i.e. the back two-thirds of the eye that
includes the anterior hyaloid membrane and all of the optical structures behind
it: the vitreous humor, retina, choroid, and optic nerve), provided that such
applications described in this clause (ii) do not include an apparatus that
includes a drainage lumen unless the drainage lumen’s primary purpose is to
relieve intraocular pressure caused by the administration of steroids, delivered
by an apparatus implanted in or on the eye, to treat a disorder or disease
primarily affecting the posterior segment of the eye and not associated with
Glaucoma.

 

1.5.                            “Dose Licensed Patents” means any and all
patents and patent applications listed in Exhibit A to this Agreement and any
and all U.S. and foreign patents and patent applications, as of the Restatement
Date or thereafter, that claim priority to one or more of the patents and patent
applications listed in Exhibit A, including, but not limited to, all reissues,
reexaminations, continuations, continuations-in-part and divisionals of such
patents and patent applications; provided, however, that for such
continuations-in-part (and foreign counterparts to such continuations-in-part),
Dose Licensed Patents only include those claims in the continuations-in-part
(and claims in any foreign counterparts to such continuations-in-part) that are
entitled to priority to one or more of the patents and patent applications
listed in Exhibit A.

 

1.6.                            “Effective Date” means March 30, 2010.

 

1.7.                            “Glaukos Field of Use” means any and all
applications for the treatment of (i) Glaucoma, including but not limited to
therapies directed toward reducing intraocular pressure and/or reducing the
death of retinal ganglion cells (i.e., neuroprotection) associated with
Glaucoma) and/or (ii) any disorder or disease primarily affecting the anterior
segment of the eye (i.e., the front third of the eye that includes the
structures in front of the vitreous humor: the cornea, iris, ciliary body, the
lens, the anterior chamber between the posterior surface of the cornea and the
iris and the posterior chamber between the iris and the front face of the
vitreous); provided that, such applications described in clauses (i) or
(ii) above do not include a Biosensor.

 

1.8.                            “Glaukos Group 1 Licensed Patents” means any and
all patents and patent applications listed in Exhibit B to this Agreement and
any and all U.S. and foreign patents and patent applications, as of the
Restatement Date or thereafter, that claim priority to one or more of the
patents and patent applications listed in Exhibit B, including, but not limited
to, all reissues, reexaminations, continuations, continuations-in-part and
divisionals of such patents and patent applications; provided, however, that for
such continuations-in-part (and foreign counterparts to such
continuations-in-part), Glaukos Group 1 Licensed Patents only include those
claims in the continuations-in-part (and claims in any foreign counterparts to
such continuations-in-part) that are entitled to priority to one or more of the
patents and patent applications listed in Exhibit B.

 

2

--------------------------------------------------------------------------------


 

1.9.                            “Glaukos Group 2 Licensed Patents” means any and
all patents and patent applications listed in Exhibit C to this Agreement and
any and all U.S. and foreign patents and patent applications, as of the
Restatement Date or thereafter, that claim priority to one or more of the
patents and patent applications listed in Exhibit C, including, but not limited
to all reissues, reexaminations, continuations, continuations-in-part and
divisionals of such patents and patent applications; provided, however, that for
such continuations-in-part (and foreign counterparts to such
continuations-in-part), Glaukos Group 2 Licensed Patents only include those
claims in the continuations-in-part (and claims in any foreign counterparts to
such continuations-in-part) that are entitled to priority to one or more of the
patents and patent applications listed in Exhibit C.

 

1.10.                     “Regulatory Information” means pre-clinical, clinical,
manufacturing and testing data, protocols, and chemical, pharmacological,
toxicological, pharmaceutical, physical, analytical, safety, efficacy,
bioequivalency, quality assurance, quality control and other information and
data relating to any investigations, trials and/or the preparation, submission
and prosecution of one or more applications filed in connection with obtaining
regulatory approval for any product, including but not limited to, with respect
to GLAUKOS, information relating to preliminary investigations and the
preparation, submission and prosecution of one or more applications filed in
connection with obtaining regulatory approval for the iStent® (a/k/a G1 device),
iStent Inject™ (a/k/a G2 device), and iStent Supra™ (a/k/a G3 device) including
but not limited to FDA application materials, safety and efficacy data, clinical
trial protocols and reports, statistical analyses, communications with the
FDA, etc.

 

1.11.                     “Term of Access” means the period commencing on the
Effective Date and continuing through and including June 30, 2018; provided,
however, that the end date of the Term of Access may be earlier as determined
(i) by DOSE upon not less than sixty (60) days’ prior written notice to GLAUKOS,
(ii) by GLAUKOS upon not less than one hundred eighty (180) days’ prior written
notice to DOSE or (c) by mutual agreement of GLAUKOS and DOSE.

 

1.12.                     “Valid Claim” means a claim that (i) in the case of
any issued and unexpired patent, has not been dedicated to the public,
disclaimed, nor held invalid or unenforceable by a court or other government
entity of competent jurisdiction in an unappealed or unappealable decision, or
(ii) in the case of any patent application, (a) has not been cancelled,
withdrawn or abandoned, without being refiled in another application, in the
applicable jurisdiction, (b) shall not have been finally rejected by a
governmental entity or other governmental action from which no appeal can be
taken and (c) shall not have been pending for more than five (5) years in the
United States Patent and Trademark Office or seven (7) years in a foreign patent
office.  For purposes of this definition, the time period for which a claim is
pending shall begin on the priority date for such claim, and shall continue
until such claim is either issued or is no longer deemed to be a Valid Claim in
accordance with the preceding sentence regardless of whether such claim is
amended or refiled in another application in the applicable jurisdiction.  If a
claim of a patent application which ceased to be a Valid Claim under clause
(ii) of the preceding sentence due to the passage of time later issues as part
of a patent described within clause (i) of the preceding sentence then it shall
again be considered to be a Valid Claim effective as of the issuance of such
patent.

 

3

--------------------------------------------------------------------------------


 

2.                                      EXCLUSIVE LICENSE FROM DOSE TO GLAUKOS

 

2.1.                            Subject to Section 2.2, DOSE hereby grants to
GLAUKOS a limited, exclusive (even as to DOSE), irrevocable, perpetual, fully
paid-up, worldwide license under the Dose Licensed Patents to make, have made,
use, import, offer for sale, sell and otherwise develop and commercialize any
and all products, and to practice any and all methods, solely in the Glaukos
Field of Use.  The license granted to GLAUKOS under this Section 2.1, however,
shall not limit DOSE’s right to make, have made, use, import, offer for sale,
sell and otherwise develop and commercialize any all products and to practice
any and all methods under the Dose Licensed Patents within the Dose Field of
Use.  The license granted to GLAUKOS under this Section 2.1 includes the right
to sublicense, provided that any such sublicense from GLAUKOS be restricted to
the Glaukos Field of Use and subject to the terms of this Agreement, including
without limitation Section 2.2.

 

2.2.                            Neither GLAUKOS nor its sublicensees shall seek
or obtain a label indication in any country for the treatment of any disorder or
disease affecting the posterior segment of the eye for any product whose
manufacture, use, offer for sale, sale or importation in or to such country
would (absent the license granted under Section 2.1 above) infringe a Valid
Claim of a Dose Licensed Patent; provided that, the foregoing of this
Section 2.2 shall not limit GLAUKOS from seeking or obtaining any label
indication for the treatment of Glaucoma or reduction of intraocular pressure
and/or reduction of the death of retinal ganglion cells (i.e., neuroprotection).

 

3.                                      EXCLUSIVE LICENSE FROM GLAUKOS TO DOSE

 

3.1.                            Subject to Section 3.2, GLAUKOS hereby grants to
DOSE a limited, exclusive (even as to GLAUKOS), irrevocable, perpetual, fully
paid-up, worldwide license under the Glaukos Group 1 Licensed Patents to make,
have made, use, import, offer for sale, sell and otherwise develop and
commercialize any and all products and to practice any and all methods solely in
the Dose Field of Use.  The license granted to DOSE under this Section 3.1,
however, shall not limit GLAUKOS’ right to make, have made, use, import, offer
for sale, sell and otherwise develop and commercialize any all products and to
practice any and all methods under the Glaukos Group 1 Licensed Patents within
the Glaukos Field of Use.  The license granted to DOSE under this Section 3.1
includes the right to sublicense, provided that any such sublicense from DOSE be
restricted to the Dose Field of Use and subject to the terms of this Agreement,
including without limitation Section 3.2.

 

3.2.                            Neither DOSE nor its sublicensees shall seek or
obtain a label indication in any country for the treatment of any disorder or
disease affecting the anterior segment of the eye for any product whose
manufacture, use, offer for sale, sale or importation in or to such country
would (absent the license granted under Section 3.1 above) infringe a Valid
Claim of a Glaukos Group 1 Licensed Patent; provided that, the foregoing of this
Section 3.2 shall not limit DOSE from seeking or obtaining any label indication
for application(s) of a Biosensor.

 

4

--------------------------------------------------------------------------------


 

4.                                      EXCLUSIVE LICENSE TO DOSE / LICENSE BACK
TO GLAUKOS

 

4.1.                            GLAUKOS hereby grants to DOSE an exclusive (even
as to GLAUKOS), irrevocable, perpetual, fully paid-up, worldwide license, with
the right to sublicense, under the Glaukos Group 2 Licensed Patents to make,
have made, use, import, offer for sale, sell and otherwise develop and
commercialize any and all products and to practice any and all methods that fall
within the scope of one or more claims of the Glaukos Group 2 Licensed Patents.

 

4.2.                            Subject to Section 4.3, DOSE hereby grants back
to GLAUKOS a limited exclusive (even as to DOSE), irrevocable, fully paid-up,
perpetual, worldwide sublicense, with the right to sublicense such sublicense
rights, under the Glaukos Group 2 Licensed Patents to make, have made, use,
import, offer for sale, sell and otherwise develop and commercialize any and all
products and to practice any and all methods solely in the Glaukos Field of
Use.  The sublicense to GLAUKOS, however, shall not limit DOSE’s right to make,
have made, use, import, offer for sale, sell and otherwise develop and
commercialize any all products and to practice any and all methods under the
Glaukos Group 2 Licensed Patents within the Dose Field of Use.  This sublicense
includes the right for GLAUKOS to grant further sublicenses, provided that any
such further sublicense be restricted to the Glaukos Field of Use and subject to
the terms of this Agreement, including without limitation Section 4.3.

 

4.3.                            Neither GLAUKOS nor its sublicencees shall seek
or obtain a label indication in any country for the treatment of any disorder or
disease affecting the posterior segment of the eye for any product whose
manufacture, use, offer for sale, sale or importation in or to such country
would (absent the license granted under Section 4.2 above) infringe a Valid
Claim of a Glaukos Group 2 Licensed Patent; provided that, the foregoing of this
Section 4.3 shall not limit GLAUKOS from seeking or obtaining any label
indication for the treatment of Glaucoma or reduction of intraocular pressure
and/or reduction of the death of retinal ganglion cells (i.e., neuroprotection).

 

5.                                      ASSIGNMENT OF RIGHTS

 

5.1.                            Each of GLAUKOS and DOSE shall have the right to
assign in whole or in part its rights, obligations and licenses under this
Agreement.

 

5.2.                            Each party shall have the right to assign any or
all of its patents or other intellectual property licensed to the other party by
this Agreement only if such assignment is expressly subject to the continuance
of such license.

 

6.                                      REGULATORY APPROVAL; TECHNOLOGY LICENSE

 

6.1.                            Each party shall be solely responsible, at its
sole cost and expenses, for identifying and obtaining, including testing or
other procedures, any necessary regulatory or safety approvals or certifications
(e.g., FDA and safety agencies) required for the marketing and sale by such
party of its products in any country.  Nevertheless, each party will cooperate
with the other party by providing, upon request, any Regulatory Information in
its possession and control that could reasonably assist the other party to
obtain approvals or certifications of its products.  Each party will further
permit the other party and its sublicensees to expressly reference each party’s
Regulatory Information in the other party’s filings to obtain such approvals or
certifications of its products.

 

5

--------------------------------------------------------------------------------


 

6.2.                            Each party acknowledges and agrees that
Regulatory Information provided by the other party may contain Confidential
Information belonging to the other party. Each party shall disclose its
Confidential Information to the other party only on a confidential basis subject
to the provisions of Section 13.9.  Any use or disclosure of the Confidential
Information of a party under this Agreement, including but not limited to any
reference by the other party to the Confidential Information of a party in the
other party’s filings to obtain approvals or certifications, shall be designated
as confidential.

 

6.3.                            GLAUKOS hereby grants to DOSE a non-exclusive,
irrevocable, perpetual, fully paid-up, worldwide license, with the right to
sublicense, to use (including without limitation the right to copy and create
derivative works) any and all works of authorship, know-how, trade secrets, and
other proprietary data or information of GLAUKOS (including but not limited to
Regulatory Information and Confidential Information of GLAUKOS), existing as of
the Effective Date or during the Term of Access, to make, have made, use,
import, offer for sale, sell and otherwise develop and commercialize any and all
products, and to practice any and all inventions, within the Dose Field of Use. 
From time to time (including without limitation after the Term of Access), upon
DOSE’s written request and expense, GLAUKOS shall promptly deliver to DOSE
copies of any and all records, documentation and other tangible embodiments (in
whatever form or medium) in Glaukos’s possession or control embodying any works
of authorship, know-how, trade secrets or other proprietary data or information
within the scope of the license rights granted above.

 

6.4.                            DOSE hereby grants to GLAUKOS a non-exclusive,
irrevocable, perpetual, fully paid-up, worldwide license, with the right to
sublicense, to use (including without limitation the right to copy and create
derivative works) any and all works of authorship, know-how, trade secrets, and
other proprietary data or information of DOSE (including but not limited to
Regulatory Information and Confidential Information of DOSE), existing as the
Effective Date and/or during the Term of Access, to make, have made, use,
import, offer for sale, sell and otherwise develop and commercialize any and all
products, and to practice any and all inventions, within the Glaukos Field of
Use.  From time to time (including without limitation after the Term of Access),
upon GLAUKOS’s written request and expense, DOSE shall promptly deliver to
GLAUKOS copies of any and all records, documentation and other tangible
embodiments (in whatever form or medium) in DOSE’s possession or control
embodying any works of authorship, know-how, trade secrets or other proprietary
data or information within the scope of the license rights granted above.

 

6.5.                            Notwithstanding anything herein to the contrary,
the rights and obligations of each party set forth Sections 6.1, 6.2, 6.3 and
6.4 shall not pertain to any data or other information arising from
investigations or clinical trials conducted after the Term of Access but shall
continue to pertain to all other Regulatory Information, including but not
limited to any regulatory applications filed after the Term of Access to the
extent based on data or information existing as of the Effective Date and/or
during the Term of Access.

 

6

--------------------------------------------------------------------------------


 

7.                                      OWNERSHIP

 

7.1.                            DOSE acknowledges that GLAUKOS is the sole owner
of the Glaukos Group 1 Licensed Patents and Glaukos Group 2 Licensed Patents,
and DOSE agrees that it does not obtain any interest in such patents except for
the rights granted herein.  DOSE agrees not to take any action challenging or
opposing, on any grounds whatsoever, the ownership by GLAUKOS of such patents,
or GLAUKOS’ intellectual property rights therein.  Furthermore, DOSE agrees not
to contest the validity or enforceability, or to assist or request any third
party to contest the validity or enforceability of any of such patents, to the
extent and in jurisdictions where permitted by law, in any judicial,
governmental, or quasi-governmental suit or proceeding; and not to request
reexamination, post grant review, or inter partes review, or assist or request
any third party to request reexamination, post grant review, or inter partes
review of any of such patents, to the extent and in jurisdictions where
permitted by law.

 

7.2.                            GLAUKOS acknowledges that DOSE is the sole owner
of the Dose Licensed Patents, and GLAUKOS agrees that it does not obtain any
interest in such patents except for the rights granted herein.  GLAUKOS agrees
not to take any action challenging or opposing, on any grounds whatsoever, the
ownership by DOSE of the Dose Licensed Patents, or DOSE’s intellectual property
rights therein.  Furthermore, GLAUKOS agrees not to contest the validity or
enforceability, or to assist or request any third party to contest the validity
or enforceability of any of the Dose Licensed Patents, to the extent and in
jurisdictions where permitted by law, in any judicial, governmental, or
quasi-governmental suit or proceeding; and not to request reexamination, post
grant review, or inter partes review, or assist or request any third party to
request reexamination, post grant review, or inter partes review of any of the
Dose Licensed Patents, to the extent and in jurisdictions where permitted by
law.

 

7.3.                            DOSE, in its sole discretion and at its own
expense, shall control the entire patent process relating to the Dose Licensed
Patents and the Glaukos Group 2 Licensed Patents, including without limitation,
prosecution of patent applications and maintenance, reexamination, reissue, and
extension of patents; provided, however, that DOSE agrees to (i) promptly
provide copies of all prosecution documents to GLAUKOS upon request;
(ii) provide GLAUKOS an opportunity to contribute to the prosecution of claims
relating to the Glaukos Field of Use, including without limitation making
suggestions for (A) claims to pursue, (B) claim amendments and (C) responsive
arguments, and consider in good faith whether to adopt any such suggestions and
contributions in any responsive filing to a patent office; (iii) subject to
clause (iv) below, maintain all issued patents and pending patent applications
licensed to GLAUKOS, including paying any and all maintenance fees and
annuities; and (iv) notify GLAUKOS in writing sixty (60) days prior to the
abandonment of any patent or application for a patent licensed to GLAUKOS, and
if requested by GLAUKOS, assign such patent or application to GLAUKOS to take
action to prevent the abandonment thereof.  Any patent or patent application
assigned pursuant to this Section 7.3 shall hereby be licensed back to the DOSE
on a non-exclusive, worldwide, irrevocable, perpetual, fully paid-up basis,
without the right to sublicense, to make, have made, use, import, offer for
sale, sell and otherwise develop and commercialize any and all products and to
practice any and all methods that fall within the scope of such patent or patent
application outside of the Glaukos Field of Use.    With respect to the Glaukos
Group 2 Licensed Patents, GLAUKOS will, among other things, assist DOSE in
exercising its rights hereunder to

 

7

--------------------------------------------------------------------------------


 

control the entire patent process related to the Glaukos Group 2 Patents, and
GLAUKOS hereby irrevocably designates and appoints DOSE as its agent and
attorneys-in-fact, coupled with an interest, to act for and on GLAUKOS’ behalf
to execute and file any document and to do all other lawfully permitted acts to
further the foregoing provisions of this Section 7.3 with the same legal force
and effect as if executed by GLAUKOS.

 

7.4.                            GLAUKOS, in its sole discretion and at its own
expense, shall control the entire patent process relating to the Glaukos Group 1
Licensed Patents, including without limitation, prosecution of patent
applications and maintenance, reexamination, reissue, and extension of patents;
provided, however, that GLAUKOS agrees to (i) promptly provide copies of all
prosecution documents to DOSE upon request; (ii) provide DOSE an opportunity to
contribute to the prosecution of claims relating to the Dose Field of Use,
including without limitation making suggestions for (A) claims to pursue,
(B) claim amendments and (C) responsive arguments, and consider in good faith
whether to adopt any such suggestions and contributions in any responsive filing
to a patent office; (iii) subject to clause (iv) below, maintain all issued
patents and pending patent applications licensed to DOSE, including paying any
and all maintenance fees and annuities; and (iv) notify DOSE in writing sixty
(60) days prior to the abandonment of any patent or application for a patent
licensed to DOSE, and if requested by DOSE, assign such patent or application to
DOSE to take action to prevent the abandonment thereof.  Any patent or patent
application assigned pursuant to this Section 7.4 shall hereby be licensed back
to GLAUKOS on a non-exclusive, worldwide, irrevocable, perpetual, fully paid-up
basis, without the right to sublicense, to make, have made, use, import, offer
for sale, sell and otherwise develop and commercialize any and all products and
to practice any and all methods that fall within the scope of such patent or
patent application outside of the Dose Field of Use.

 

8.                                      TERM

 

8.1.                            This Agreement shall remain in effect until the
expiration date of the last expiring of the Dose Licensed Patents, Glaukos Group
1 Licensed Patents and Glaukos Group 2 Licensed Patents.

 

8.2.                            Notwithstanding the foregoing, Sections 1, 5, 6,
8.2, 11, 12 and 13 shall survive any expiration of this Agreement.

 

9.                                      ENFORCEMENT OF PATENTS

 

9.1.                            Each party agrees that if it becomes aware of
any infringement of any of the rights belonging to the other party that are
subject of this Agreement, it will promptly disclose such information to the
other party.

 

9.2.                            Subject to Sections 9.3 and 9.4, each party
shall have the sole and exclusive right, but not the obligation, to bring,
prosecute and control any action or proceeding, at its expense, to enforce or
defend any patents owned by such party against any infringer.

 

9.3.                            GLAUKOS shall have the sole and exclusive right,
but not the obligation, to bring, prosecute and control any action or
proceeding, at its expense, to enforce or defend the Dose Licensed Patents and
the Glaukos Group 2 Licensed Patents solely in the Glaukos Field of Use.

 

8

--------------------------------------------------------------------------------


 

9.4.                            DOSE shall have the sole and exclusive right,
but not the obligation, to bring, prosecute and control any action or
proceeding, at its expense, to enforce or defend the Glaukos Group 1 Licensed
Patents in the DOSE Field of USE and the Glaukos Group 2 Licensed Patents in any
and all applications other than the Glaukos Field of Use.

 

9.5.                            In the event of any action or proceeding under
this Section 9, each party agrees to reasonably cooperate with the party taking
such action and, at the request of the party taking such action, to give such
party all needed information and assistance to file and prosecute such action or
proceeding; provided that the acting party shall promptly reimburse the
assisting party for all verified out-of-pocket expenses incurred in providing
such assistance.  In connection with the foregoing, with respect to any legal
action brought under Sections 9.3 or 9.4, each party agrees to join in such
action (as necessary to provide standing for such action based on such party’s
ownership of the patents at issue) as a party plaintiff if requested to do so by
the other party taking such action at such other party’s expense.

 

9.6.                            In resolving any action or proceeding brought by
DOSE or GLAUKOS under Sections 9.3 or 9.4, the acting party shall not settle any
claim or enter into any other voluntary disposition of the action or proceeding
that (i) admits that any third party product, which is outside the scope of such
acting party’s exclusive license rights hereunder, does not infringe an asserted
patent; (ii) admits that any asserted patent is invalid or unenforceable as to
any claim contained therein (provided this clause (ii) shall not apply to DOSE’s
enforcement or defense of the Glaukos Group 2 Licensed Patents with respect to
claims outside the Glaukos Field of Use); (iii) settles any claim as to any
patent rights exclusively licensed to the other party hereunder or (iv) would
require the other party to be subject to an injunction or to make a monetary
payment or would otherwise adversely affect the other party’s rights hereunder,
in each case of clauses (i), (ii), (iii) and (iv) above without the other
party’s prior written consent.  Any and all damages, settlement amounts or other
consideration obtained by a party to the extent arising as a result of its
enforcement or defense of its patent rights pursuant to Sections 9.3 or 9.4,
respectively, shall go to such party after reimbursement of any expenses
respectively incurred by the parties in accordance with this Section 9 in
connection with such enforcement or defense.

 

9.7.                            If DOSE with respect to the Dose Licensed
Patents or the Glaukos Group 2 Licensed Patents or GLAUKOS with respect to the
Glaukos Group 1 Licensed Patents desires to participate in an action brought by
the other party under Sections 9.3 or 9.4, respectively, it shall have the right
to do so at its own expense; provided such participation is limited to
protecting its patent rights licensed hereunder or owned by it (subject to the
exclusive licenses granted herein).  The party taking legal action under
Sections 9.3 or 9.4 shall consider in good faith any and all concerns or
comments by DOSE or GLAUKOS (as the case may be) in exercising its rights under
the foregoing sentence.

 

9

--------------------------------------------------------------------------------


 

9.8.                            In resolving any action or proceeding brought by
DOSE or GLAUKOS under Section 9.2, the acting party shall not settle any claim
or enter into any other voluntary disposition of the action or proceeding that
(i) admits that any third party product, which is within the scope of the other
party’s exclusive license rights hereunder, does not infringe an asserted
patent; (ii) admits that any asserted patent is invalid or unenforceable as to
claims within the other party’s exclusive license rights hereunder;
(iii) settles any claim as to any patent rights exclusively licensed to the
other party: or (iv) would require the other party to be subject to an
injunction or to make a monetary payment or would otherwise adversely affect the
other party’s rights hereunder, in each case of clauses (i), (ii), (iii) and
(iv) above, without the other party’s prior written consent.  Any and all
damages, settlement amounts or other consideration obtained by a party to the
extent arising as a result of its enforcement or defense of its patent rights
pursuant to Sections 9.2 shall go to such party after reimbursement of any
expenses respectively incurred by the parties in accordance with this Section 9
in connection with such enforcement or defense.

 

10.                               PATENT MARKING

 

Each party agrees to mark, and to require its licensees or sublicensees to mark,
each product that is made, used, sold or imported pursuant to the provisions
herein with a patent notice in compliance with the applicable statutory
requirements.

 

11.                               NO REPRESENTATIONS AND WARRANTIES

 

11.1.                     EXCEPT AS EXPRESSLY STATED HEREIN, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER TO THE OTHER PARTY UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED TO THE FULLEST EXTENT ALLOWED BY
APPLICABLE LAW.

 

11.2.                     Without limiting Section 11.1, nothing in this
Agreement shall be construed as a warranty or representation by GLAUKOS to DOSE
as to the scope or validity of the Glaukos Group 1 Licensed Patents or Glaukos
Group 2 Licensed Patents, or that anything made, used, sold or otherwise
disposed of under the rights granted in this Agreement is or will be free from
infringement of patents of third parties.

 

11.3.                     Without limiting Section 11.1, nothing in this
Agreement shall be construed as a warranty or representation by DOSE to GLAUKOS
as to the scope or validity of the Dose Licensed Patents, or that anything made,
used, sold or otherwise disposed of under the rights granted in this Agreement
is or will be free from infringement of patents of third parties.

 

12.                               NOTICES

 

12.1.                     In the event that either GLAUKOS or DOSE sublicenses
or assigns any of the rights, obligations or licenses provided under this
Agreement or assigns any of the patents licensed hereunder, the assigning or
sublicensing party must promptly notify the other party and must identify the
third party to whom such assignment or sublicense has been made, including
providing a name and contact information of a representative of such third party
and a reasonable description of the rights so sublicensed or assigned and/or a
list of the patents so assigned.

 

10

--------------------------------------------------------------------------------


 

12.2.                     Any notice, request, demand, or other communication
required or permitted to be given under this Agreement shall be in writing and
addressed to its addressee at the address set forth above, or such address as a
party may specify from time to time.

 

12.3.                     Such notice, request, demand, or other communication
shall be deemed to have been duly given (i) at the time of delivery when hand
delivered to the other party; or (ii) at the time of confirmed transmission when
sent by facsimile at the address and number set forth below, provided that a
confirmation copy is sent by overnight or registered or certified mail within
twenty-four (24) hours after the fax transmission (any notice given by facsimile
shall be deemed received on the next business day if such notice is received
after 5:00 p.m. (recipient’s time) or on a non-business day); or (iii) at the
time of delivery, or of attempted delivery in the event that delivery cannot be
completed due to no fault of the sender, when sent by registered or certified
mail or by overnight courier service.

 

13.                               GENERAL PROVISIONS

 

13.1.                     The parties hereby agree that no agency, joint venture
or partnership is created by this Agreement, and that neither party shall incur
obligations in the name of the other party, except as expressly set forth in
this Agreement.

 

13.2.                     This Agreement shall be governed and construed in
accordance with the laws of the State of California, and the parties agree that
it is executed and delivered in that state.  In the event that any legal action
becomes necessary to enforce or interpret the terms of this Agreement, the
parties agree that such action shall be brought in the United States District
Court for the Central District of California, or in the State Court for the
County of Orange, California, and the parties hereby submit to the exclusive
jurisdiction of said Courts.  In the event that any legal action becomes
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled, in addition to its court costs or arbitration fees, to
such reasonable attorneys’ fees, expert witness fees, and other litigation
expenses as shall be fixed by a court of competent jurisdiction.

 

13.3.                     If any provision of this Agreement should be held to
be void or unenforceable, in whole or in part, the court or tribunal so holding
shall reform the provision to make it enforceable while maintaining the spirit
and goal of the provision, and if the court or tribunal finds it cannot so
reform that provision, such provision or part thereof shall be treated as
severable, leaving valid the remainder of this Agreement.

 

13.4.                     This Agreement, including its exhibits and all
documents referenced herein, constitutes the entire understanding and agreement
of the parties as to the subject matter herein, and there are no
representations, warranties, promises, or undertakings other than those
contained herein.  As to the subject matter hereof, this Agreement supersedes
and cancels all previous agreements between the parties hereto.  No course of
conduct or dealing between the parties shall act as a modification or waiver of
any provision of this Agreement, and no waiver or modification of any of the
terms or provisions of this Agreement, or failure or delay on the part of either
party hereto in insisting upon or enforcing or resorting to any of its powers,
rights, remedies, or options hereunder, and no partial or single exercise
thereof, shall constitute a waiver of any such powers, rights, remedies or
options, unless such waiver be in writing and signed by the party to be charged.

 

11

--------------------------------------------------------------------------------


 

13.5.                     This Agreement shall be binding upon the parties
hereto and their respective subsidiaries, affiliates, heirs, legal
representatives, successors and permitted assigns.

 

13.6.                     The terms of this Agreement have been negotiated by
the parties hereto and the language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction against the party causing such instrument or any portion thereof to
be drafted, or in favor of the party receiving a particular benefit under the
Agreement.  No rule of construction will be applied against any party.

 

13.7.                     The headings in this Agreement are intended for
convenience only, and shall not be used to interpret the meaning of this
Agreement or to determine the rights of the parties.

 

13.8.                     The parties agree that they shall, at any time and
from time to time, on the written request of either party, execute and deliver
promptly, at the requesting parties’ expense, all such further documents and
instruments and shall do or procure to be done, all such further acts and things
as may, from time to time, reasonably be required for the purpose of giving full
effect to the provisions of this Agreement.

 

13.9.                     From time to time prior to the Effective Date and
thereafter, each party hereto has disclosed or may disclose its Confidential
Information to the other party.  In addition each party may, from time to time,
obtain or have access to the other party’s Confidential Information.  Each party
shall maintain (and cause its employees and contractors to maintain) the
confidentiality of the other party’s Confidential Information and not to use or
disclose such Confidential Information except as required to perform its
obligations in accordance with this Agreement or as permitted hereby or by the
disclosing party in writing.  If compelled to disclose any Confidential
Information by judicial or administrative process or by requirement of law, the
receiving party shall promptly notify the disclosing party in writing and, if
legal protection is not obtained, may disclose only that portion of such
information that is legally required to be disclosed as advised by counsel;
provided that the receiving party shall exercise commercially reasonable efforts
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.  Because of the unique
nature of the Confidential Information, the parties understand and agree that
the disclosing party will suffer irreparable harm in the event that a party
which receives such disclosing party’s Confidential Information fails to comply
with any of its obligations hereunder and that monetary damages will be
inadequate to compensate disclosing party for such breach.  Accordingly, each
party agrees that the disclosing party shall, in addition to any other remedies
available to it at law or in equity, be entitled to seek injunctive relief to
enforce the terms hereof.  Upon request of the disclosing party, unless the
receiving party has a continuing right to use such Confidential Information
pursuant to a license granted hereunder, the receiving party agrees to return to
the disclosing party all Confidential Information of the disclosing party, or,
at the receiving party’s option destroy such Confidential Information and,
thereafter, certify immediately to the disclosing party that all such
Confidential Information has been returned or destroyed.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Agreement
to be executed, effective as of the Restatement Date.

 

 

 

GLAUKOS CORPORATION

 

 

 

 

Dated: June 30, 2015

By:

/s/ THOMAS W. BURNS

 

 

 

Printed Name:

Thomas W. Burns

 

 

 

Title:

President & CEO

 

 

 

 

 

DOSE MEDICAL CORPORATION

 

 

 

 

Dated: June 30, 2015

By:

/s/ RICHARD L. HARRISON

 

 

 

Printed Name:

Richard L. Harrison

 

 

 

Title:

Chief Financial Officer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A — DOSE LICENSED PATENTS

 

(Status as of June 30, 2015)

 

KMOB
Ref. No.
DOSE.

 

Title of Invention

 

Country

 

Status

 

Patent
No

 

Issued:

1C3CP1

 

OCULAR IMPLANT WITH THERAPEUTIC AGENTS AND METHODS THEREOF

 

US

 

Issued

 

7708711

 

05/04/10

1C3CP1C1

 

OCULAR IMPLANT WITH THERAPEUTIC AGENTS AND METHODS THEREOF

 

US

 

Issued

 

8348877

 

01/08/13

001VRAU

 

APPARATUS AND METHOD FOR TREATING OCULAR DISORDERS

 

AU

 

Issued

 

2006200392

 

11/25/09

001VR2AU

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

AU

 

Issued

 

2009202842

 

04/26/12

001AUD3

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

AU

 

Issued

 

2012201744

 

12/4/14

001JPD2

 

OCULAR IMPLANT WITH THERAPEUTIC DRUG

 

JP

 

Pending

 

 

 

 

5C1CP1

 

IMPLANT WITH INTRAOCULAR PRESSURE SENSOR FOR GLAUCOMA TREATMENT

 

US

 

Issued

 

7678065

 

03/16/10

5CCP1DV1

 

METHOD OF MONITORING INTRAOCULAR PRESSURE AND TREATING AN OCULAR DISORDER

 

US

 

Issued

 

8142364

 

03/27/12

5CCPDD

 

SYSTEM AND METHOD OF MONITORING INTRAOCULAR PRESSURE AND TREATING AN OCULAR
DISORDER

 

US

 

Pending

 

 

 

 

011QAUD2

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

AU

 

Pending

 

 

 

 

044A

 

INTRAOCULAR PHYSIOLOGICAL SENSOR

 

US

 

Pending

 

 

 

 

044WO

 

INTRAOCULAR PHYSIOLOGICAL SENSOR

 

WO

 

Pending

 

 

 

 

045A

 

IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING SAME

 

US

 

Pending

 

 

 

 

045P1WO

 

IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING SAME

 

WO

 

Pending

 

 

 

 

049PR3

 

INTRAOCULAR DRUG DELIVERY IMPLANT

 

US

 

Pending

 

 

 

 

001P1C2

 

OCULAR IMPLANT WITH THERAPEUTIC AGENTS AND METHODS THEREOF

 

US

 

Pending

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

KMOB
Ref. No.
DOSE.

 

Title of Invention

 

Country

 

Status

 

Patent
No

 

Issued:

019NP

 

DRUG ELUTING OCULAR IMPLANT

 

US

 

Pending

 

 

 

 

019EP

 

DRUG ELUTING OCULAR IMPLANT

 

EP

 

Pending

 

 

 

 

032A

 

INTRAOCULAR PHYSIOLOGICAL SENSOR

 

US

 

Pending

 

 

 

 

032EP

 

INTRAOCULAR PHYSIOLOGICAL SENSOR

 

EP

 

Pending

 

 

 

 

036NP

 

DRUG ELUTING OCULAR IMPLANT

 

US

 

Pending

 

 

 

 

036AU

 

DRUG ELUTING OCULAR IMPLANT

 

AU

 

Pending

 

 

 

 

036CA

 

DRUG ELUTING OCULAR IMPLANT

 

CA

 

Pending

 

 

 

 

036CN

 

DRUG ELUTING OCULAR IMPLANT

 

CN

 

Pending

 

 

 

 

036EP

 

DRUG ELUTING OCULAR IMPLANT

 

EP

 

Pending

 

 

 

 

036IN

 

DRUG ELUTING OCULAR IMPLANT

 

IN

 

Pending

 

 

 

 

036JP

 

DRUG ELUTING OCULAR IMPLANT

 

JP

 

Pending

 

 

 

 

036JPD1

 

DRUG ELUTING OCULAR IMPLANT

 

JP

 

Pending

 

 

 

 

037NP

 

UVEOSCLERAL DRUG DELIVERY IMPLANT AND METHODS FOR IMPLANTING THE SAME

 

US

 

Pending

 

 

 

 

053PR

 

IMPLANTS FOR RELEASE OF STABLE DRUG FORMULATIONS TO THE EYE

 

US

 

Pending

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B — GLAUKOS GROUP 1 LICENSED PATENTS

 

(Status as of June 30, 2015)

 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

001A

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6638239

 

10/28/03

001C1

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6955656

 

10/18/05

001C2

 

L-SHAPED IMPLANT WITH BI-DIRECTIONAL FLOW

 

US

 

Issued

 

6780164

 

8/24/04

001C4

 

IMPLANT WITH ANCHOR

 

US

 

Issued

 

7297130

 

11/20/07

001CP1

 

GLAUCOMA TREATMENT DEVICE

 

US

 

Issued

 

6736791

 

5/18/04

001VAU

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

AU

 

Issued

 

2001245522

 

2/10/06

001VCA

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

CA

 

Issued

 

2404037

 

10/14/14

001VCAD1

 

APPARATUS AND METHOD FOR TREATING AN OCULAR DISORDER

 

CA

 

Pending

 

 

 

 

001VEP

 

APPARATUS FOR TREATING GLAUCOMA

 

DE, FR, GB

 

Issued

 

1278492

 

4/29/09

001EPD2

 

IMPLANT FOR TREATING OCULAR DISORDERS

 

EP

 

Pending

 

 

 

 

001VREP

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

DE, FR, GB

 

Issued

 

2078516

 

01/02/13

001VJP

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

JP

 

Issued

 

3985019

 

7/20/07

001VRJP

 

APPARATUS AND METHOD FOR TREATING GLAUCOMA

 

JP

 

Issued

 

5255214

 

4/26/2013

011A

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

US

 

Issued

 

7135009

 

11/14/06

011C1

 

IMPLANT AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Issued

 

7563241

 

7/21/09

011C1C1

 

SYSTEM FOR TREATING OCULAR DISORDERS AND METHODS THEREOF

 

US

 

Issued

 

8075511

 

12/13/11

011C1D2C

 

OCULAR IMPLANT DELIVERY SYSTEM AND METHODS THEREOF

 

US

 

Pending

 

 

 

 

011C1DV1

 

SELF-TREPHINING IMPLANT AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Issued

 

8062244

 

11/22/11

011C1DV2

 

OCULAR IMPLANT DELIVERY SYSTEM AND METHODS THEREOF

 

US

 

Issued

 

7857782

 

12/28/10

 

B-1

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

011C4

 

OCULAR IMPLANT SYSTEMS

 

US

 

Issued

 

8579846

 

11/12/13

011C5

 

OCULAR IMPLANT SYSTEMS

 

US

 

Pending

 

 

 

 

011C6

 

OCULAR IMPLANT SYSTEMS

 

US

 

Pending

 

 

 

 

011CP1

 

DEVICES AND METHODS FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Issued

 

7867186

 

01/11/11

011CP3

 

OCULAR IMPLANTS WITH ANCHORS AND METHODS THEREOF

 

US

 

Issued

 

7431710

 

10/7/08

011QAU

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

AU

 

Issued

 

2004264913

 

12/08/11

011QAUD1

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

AU

 

Pending

 

 

 

 

011QCA

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

CA

 

Issued

 

2530234

 

11/25/14

011QEP

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

DE, ES, FR, GB, IT

 

Issued

 

1651291

 

3/13/2013

011QEPD1

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

DE, ES, FR, GB, IT

 

Issued

 

2351589

 

11/6/2013

011QJP

 

DEVICES AND METHODS FOR GLAUCOMA TREATMENT

 

JP

 

Issued

 

5249513

 

4/19/2013

011QJPD1

 

DEVICES FOR GLAUCOMA TREATMENT

 

JP

 

Issued

 

5698198

 

2/20/15

011QJPD2

 

DEVICES FOR GLAUCOMA TREATMENT

 

JP

 

Pending

 

 

 

 

011VAU

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

AU

 

Issued

 

2002258754

 

11/30/06

011VCA

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

CA

 

Issued

 

2442652

 

01/04/11

011VCAD1

 

NON-LINEAR DELIVERY DEVICE AND OCULAR IMPLANT WITH CUTTING MEMBER

 

CA

 

Issued

 

2718294

 

6/17/2014

011VEP

 

GLAUCOMA STENT FOR GLAUCOMA TREATMENT

 

DE, FR, GB

 

Issued

 

1418868

 

3/26/08

011VEPD2

 

SYSTEM FOR TREATING OCULAR DISORDERS

 

DE, FR, GB

 

Issued

 

2263621

 

5/20/15

011VEPD3

 

SYSTEM FOR TREATING OCULAR DISORDERS

 

EP

 

Pending

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

011VJP

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

JP

 

Issued

 

4264704

 

2/27/09

011VR2AU

 

IMPLANT AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

AU

 

Issued

 

2009251058

 

12/5/2013

011VRAU

 

IMPLANT AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

AU

 

Issued

 

2006236060

 

1/7/10

011VRCA

 

SYSTEM AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

CA

 

Issued

 

2683224

 

12/2/14

011VRJP

 

SYSTEM FOR TREATMENT OF OCULAR DISORDERS

 

JP

 

Issued

 

5255402

 

4/26/2013

011JPD2

 

SYSTEM FOR TREATMENT OF OCULAR DISORDERS

 

JP

 

Pending

 

 

 

 

011XEU

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

EU

 

Issued

 

000097431-0001

 

12/27/05

011XEU2

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

EU

 

Issued

 

000097431-0002

 

12/27/05

011XEU3

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

EU

 

Issued

 

000097431-0003

 

12/27/05

013A

 

MEDICAL DEVICE AND METHODS OF USE FOR GLAUCOMA TREATMENT

 

US

 

Issued

 

7094225

 

8/22/06

013C1

 

MEDICAL DEVICE AND METHODS OF USE FOR GLAUCOMA TREATMENT

 

US

 

Issued

 

7273475

 

9/25/07

013C1DV1

 

OCULAR IMPLANT WITH DOUBLE ANCHOR MECHANISM

 

US

 

Issued

 

8337445

 

12/25/12

017A

 

GLAUCOMA STENT FOR TREATING GLAUCOMA AND METHODS OF USE

 

US

 

Issued

 

7331984

 

2/19/08

017C1

 

IMPLANT DELIVERY SYSTEM AND METHODS THEREOF FOR TREATING OCULAR DISORDERS

 

US

 

Pending

 

 

 

 

017C2

 

IMPLANT DELIVERY SYSTEM AND METHODS THEREOF FOR TREATING OCULAR DISORDERS

 

US

 

Issued

 

7879079

 

02/01/11

020A

 

FLUID INFUSION METHODS FOR GLAUCOMA TREATMENT

 

US

 

Issued

 

7186232

 

3/6/07

022A

 

COMBINED TREATMENT FOR CATARACT AND GLAUCOMA TREATMENT

 

US

 

Issued

 

7163543

 

1/16/07

 

B-3

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

022C1

 

COMBINED TREATMENT FOR CATARACT AND GLAUCOMA TREATMENT

 

US

 

Issued

 

7951155

 

5/31/11

034A

 

TARGETED STENT PLACEMENT AND MULTI-STENT THERAPY

 

US

 

Issued

 

7192412

 

3/20/07

035A

 

OCULAR IMPLANT WITH ANCHOR AND MULTIPLE OPENINGS

 

US

 

Issued

 

7488303

 

2/10/09

035C2

 

OCULAR IMPLANT WITH ANCHOR AND MULTIPLE OPENINGS

 

US

 

Pending

 

 

 

 

035DV1

 

OCULAR IMPLANT WITH ANCHORING MECHANISM AND MULTIPLE OUTLETS

 

US

 

Issued

 

8007459

 

8/30/11

044DA

 

SURGICAL HANDPIECE

 

US

 

Issued

 

DES490152

 

5/18/04

044XEU

 

SURGICAL INSTRUMENTS

 

EU

 

Issued

 

000071071-0001

 

12/9/03

044XEU2

 

SURGICAL INSTRUMENTS

 

EU

 

Issued

 

000071071-0002

 

12/9/03

044XEU3

 

SURGICAL INSTRUMENTS

 

EU

 

Issued

 

000071071-0003

 

12/9/03

099A

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

US

 

Issued

 

8506515

 

08/13/13

099C1

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

US

 

Pending

 

 

 

 

099AUD1

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

AU

 

Pending

 

 

 

 

099VCA

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

CA

 

Pending

 

 

 

 

099VEP

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

EP

 

Pending

 

 

 

 

099VJP

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

JP

 

Pending

 

 

 

 

099VJPD1

 

UVEOSCLERAL SHUNT AND METHODS FOR IMPLANTING SAME

 

JP

 

Pending

 

 

 

 

100A

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6450984

 

9/17/02

100C1

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6626858

 

9/30/03

 

B-4

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

100C1C1

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6827699

 

12/7/04

100C1C2

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6827700

 

12/7/04

100CC1C

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

7850637

 

12/14/10

100CC1C2

 

SHUNT DEVICE AND METHOD FOR TREATING OCULAR DISORDERS

 

US

 

Issued

 

8388568

 

03/05/13

100CC1CD

 

SHUNT DEVICE AND METHOD FOR TREATING OCULAR DISORDERS

 

US

 

Issued

 

8771217

 

7/8/14

100CC2C

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

8152752

 

04/10/12

100C7

 

SHUNT DEVICE AND METHOD FOR TREATING OCULAR DISORDERS

 

US

 

Pending

 

 

 

 

100CPC1

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

7220238

 

5/22/07

113VCA

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

CA

 

Issued

 

2368354

 

2/17/09

113VEP

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

DE, FR, GB

 

Issued

 

1173124

 

4/27/05

113VEPD4

 

TRABECULOTOMY DEVICE AND METHOD FOR TREATING GLAUCOMA

 

EP

 

Pending

 

 

 

 

113VJP

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

JP

 

Issued

 

3703721

 

7/29/05

113VR1JP

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

JP

 

Issued

 

4688444

 

2/25/11

113VRCA

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

CA

 

Issued

 

2648346

 

12/4/2012

113VREP

 

SHUNT DEVICE FOR TREATING GLAUCOMA

 

DE, FR, GB

 

Issued

 

1477146

 

8/26/09

113VREP2

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

EP

 

Pending

 

 

 

 

113VREP3

 

SHUNT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

DE, FR, GB

 

Issued

 

2116215

 

02/01/12

 

B-5

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

113VRJPD

 

SHUNT DEVICE FOR TREATING GLAUCOMA

 

JP

 

Issued

 

5323011

 

7/26/2013

119A

 

STENT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6464724

 

10/15/02

119C1

 

STENT DEVICE AND METHOD FOR TREATING GLAUCOMA

 

US

 

Issued

 

6783544

 

8/31/04

11CP1C1

 

DEVICES AND METHODS FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Issued

 

7879001

 

02/01/11

11CP1C2

 

DEVICES AND METHODS FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Pending

 

 

 

 

11CP2CP1

 

OCULAR DISORDER TREATMENT IMPLANTS WITH MULTIPLE OPENINGS

 

US

 

Pending

 

 

 

 

11P1C3

 

OCULAR IMPLANT SYSTEMS

 

US

 

Pending

 

 

 

 

11P1C4

 

OCULAR IMPLANT SYSTEMS

 

US

 

Pending

 

 

 

 

11CP3DV1

 

DRUG ELUTING OCULAR IMPLANT WITH ANCHOR AND METHODS THEREOF

 

US

 

Issued

 

8118768

 

2/21/12

11P3D1C1

 

OCULAR SYSTEM WITH ANCHORING IMPLANT AND THERAPEUTIC AGENT

 

US

 

Pending

 

 

 

 

140A

 

SYSTEM AND METHOD FOR DELIVERING MULTIPLE OCULAR IMPLANTS

 

US

 

Pending

 

 

 

 

140CA

 

SYSTEM FOR DELIVERING MULTIPLE OCULAR IMPLANTS

 

CA

 

Pending

 

 

 

 

140EP

 

SYSTEM FOR DELIVERING MULTIPLE OCULAR IMPLANTS

 

EP

 

Pending

 

 

 

 

140JP

 

SYSTEM FOR DELIVERING MULTIPLE OCULAR IMPLANTS

 

JP

 

Pending

 

 

 

 

140NP

 

SYSTEM FOR DELIVERING MULTIPLE OCULAR IMPLANTS

 

NP

 

Pending

 

 

 

 

155A

 

GONIOSCOPE FOR IMPROVED VIEWING

 

US

 

Issued

 

8070290

 

12/06/11

 

B-6

--------------------------------------------------------------------------------


 

KMOB
Ref No.
GLAUKO

 

Title of Invention

 

Country

 

Status

 

Patent No.

 

Issued

157DA

 

GONIOSCOPIC SYSTEM INCLUDING AN OPTICAL ELEMENT ATTACHMENT

 

US

 

Issued

 

D645489

 

9/20/11

171DA

 

GONIOSCOPIC SYSTEM INCLUDING AN OPTICAL ELEMENT ATTACHMENT

 

US

 

Issued

 

D645490

 

9/20/11

179A

 

SYSTEMS AND METHODS FOR DELIVERING AN OCULAR IMPLANT TO THE SUPRACHOROIDAL SPACE
WITHIN AN EYE

 

US

 

Pending

 

 

 

 

179WO

 

SYSTEMS AND METHODS FOR DELIVERING AN OCULAR IMPLANT TO THE SUPRACHOROIDAL SPACE
WITHIN AN EYE

 

WO

 

Pending

 

 

 

 

196A

 

GLAUCOMA STENT AND METHODS THEREOF FOR GLAUCOMA TREATMENT

 

US

 

Pending

 

 

 

 

201PR

 

APPARATUS AND METHOD FOR CONTROLLING PLACEMENT OF INTRAOCULAR IMPLANTS

 

US

 

Pending

 

 

 

 

205PR

 

GONIOSCOPIC DEVICES

 

US

 

Pending

 

 

 

 

207PR

 

STABLE THERAPEUTIC DRUG COMPOSITIONS AND IMPLANTS FOR DELIVERY OF SAME

 

US

 

Pending

 

 

 

 

209PR

 

IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING SAME

 

US

 

Pending

 

 

 

 

210PR

 

PUNCTAL IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING
SAME

 

US

 

Pending

 

 

 

 

212A

 

ANTERIOR CHAMBER DRUG-ELUTING OCULAR IMPLANT

 

US

 

Pending

 

 

 

 

213WO

 

OCULAR IMPLANTS CONFIGURED TO STORE AND RELEASE STABLE DRUG FORMULATIONS

 

WO

 

Pending

 

 

 

 

214A

 

IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING SAME

 

US

 

Pending

 

 

 

 

214WO

 

IMPLANTS WITH CONTROLLED DRUG DELIVERY FEATURES AND METHODS OF USING SAME

 

WO

 

Pending

 

 

 

 

1C4C11

 

OCULAR IMPLANT WITH ANCHOR AND METHODS THEREOF

 

US

 

Issued

 

8801648

 

8/2/14

1C4C12

 

METHOD OF DELIVERING AN IMPLANT FOR TREATING AN OCULAR DISORDER

 

US

 

Issued

 

8333742

 

12/18/12

1C4C13

 

SYSTEM AND METHOD FOR TREATING AN OCULAR DISORDER

 

US

 

Pending

 

 

 

 

1C4C2

 

METHOD OF DELIVERING AN IMPLANT FOR TREATING AN OCULAR DISORDER

 

US

 

Issued

 

7867205

 

01/11/11

1C2C3DV1

 

IMPLANT DELIVERY DEVICE AND METHODS THEREOF FOR TREATMENT OF OCULAR DISORDERS

 

US

 

Isued

 

8808219

 

8/19/14

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C — GLAUKOS GROUP 2 LICENSED PATENTS

 

(Status as of June 30, 2015)

 

KMOB
Ref. No.
GLAUKO3.

 

Title of Invention

 

Status

 

Patent
No

 

Issued:

001D1

 

OCULAR IMPLANT WITH THERAPEUTIC AGENT AND METHODS THEREOF

 

Issued

 

8814820

 

8/26/14

1C2C3

 

OCULAR IMPLANT WITH ANCHOR AND THERAPEUTIC AGENT

 

Issued

 

8273050

 

09/25/12

005A

 

BIFURCATABLE TRABECULAR SHUNT FOR GLAUCOMA TREATMENT

 

Issued

 

6666841

 

12/23/03

005C1

 

IMPLANT WITH PRESSURE SENSOR FOR GLAUCOMA TREATMENT

 

Issued

 

6981958

 

1/3/06

020C1

 

FLUID INFUSION METHODS FOR OCULAR DISORDER TREATMENT

 

Issued

 

8617094

 

12/31/13

020C2

 

FLUID INFUSION METHODS FOR OCULAR DISORDER TREATMENT

 

Pending

 

 

 

 

022C2

 

COMBINED TREATMENT FOR CATARACT AND GLAUCOMA TREATMENT

 

Issued

 

8882781

 

11/11/14

022C3

 

COMBINED TREATMENT FOR CATARACT AND GLAUCOMA TREATMENT

 

Pending

 

 

 

 

 

--------------------------------------------------------------------------------